o CON ODO ao KR WOW NH

e
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 3:19-cr-00537-EMC Document 21 Filed 06/01/20 Page 1 of 10

ROBERT DAVID BAKER, INC.
Robert David Baker Esq. (87314)
80 South White Road

San Jose, CA 95127

Telephone: (408) 251-3400
Facsimile: (408) 251-3401
rbaker@rdblaw.net

Attorney for Plaintiff
ANUP KAUSHAL

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case Number: CR 19-00537 EMC

Plaintiff,
Vv
ANUP KAUSHAL,
Defendant.

)
) DEFENDANT ANUP

) KAUSHAL’S SIGNED PLEA
) AGREEMENT

ee eee oN ea ae

 

SIGNED PLEA AGREEMENT
CR 19-00537 EMC
Co Oe N DW

10
11
12
13
14
15
16
17
18
19
20
21
a2
23
24
2
26
21
28

 

 

Case 3:19-cr-00537-EMC Document 21 Filed 06/01/20 Page 2 of 10

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

CHRISTOPHER D. VIEIRA (CABN 273781)
Special Assistant United States Attorney

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7301

FAX: (415) 436-7027

christopher. vieira@usdoj.gov

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, NO. CR 19-00537 EMC

Plaintiff, PLEA AGREEMENT

V.
ANUP KAUSHAL,
a/k/a Gurdeep Singh,
a/k/a Anoop Singh,

)
)
)
)
)
)
)
)
Defendant. )
)

 

I, Anup Kaushal, and the United States Attorney’s Office for the Northern District of California
(hereafter “the government”) enter into this written Plea Agreement (the “Agreement”) pursuant to Rule
11(c)(1)(A) and 11(c)(1)(B) of the Federal Rules of Criminal Procedure:

The Defendant’s Promises

1, I agree to plead guilty to Count One of the captioned Superseding Information charging

me with False Swearing in Immigration Matter in violation of 18 U.S.C. § 1546(a). I agree that the

elements of the offense are as follows: (1) I made a false statement; (2) I acted with knowledge that the

PLEA AGREEMENT 1 v. 05/14/2020
CR 19-00537 EMC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00537-EMC Document 21 Filed 06/01/20 Page 3 of 10

statement was untrue; (3) the statement was material to the activities or decisions of the U.S. Citizenship
and Immigration Services; that is, it had a natural tendency to influence, or was capable of influencing,
the agency’s decisions or activities; (4) the statement was made under penalty of perjury; and (5) the
statement was made on an application required by immigration laws or regulations.

I agree that the maximum penalties are as follows:

a. Maximum prison term 10 years

b. Maximum fine $250,000

c. Restitution

d. Maximum supervised release term 3 years

é. Mandatory special assessment $100 per felony count
f. Potential Deportation

I acknowledge that it is virtually certain that pleading guilty will have consequences with respect
to my immigration status if I am not a natural born citizen of the United States. Under federal law, a
broad range of crimes are removable offenses, including the offense to which I am pleading guilty.
Removal and other immigration consequences are the subject of a separate proceeding, however, and I
understand that no one, including my attorney or the district court, can predict to a certainty the effect of
this conviction on my immigration status. I nevertheless affirm that I want to plead guilty regardless of
any immigration consequences that may result from my guilty plea, even if the consequence is my
automatic removal from the United States. I also acknowledge that there are no identical or
substantially similar charges to non-removable offenses to which the government would agree.

2. I agree that I am guilty of the offense to which I am pleading guilty, and I agree that the
following facts are true:

On April 10, 1991, I entered the United States using the name Gurdeep Singh. I did not have a
passport or other any immigration documents. Immigration agents released me and ordered me to
appear before an immigration judge. However, I never appeared for my immigration hearings, and an
immigration judge eventually ordered me deported in absentia.

On December 7, 1996, I applied for asylum in the United States using the name Anoop Singh.

PLEA AGREEMENT 2 v. 05/14/2020
CR 19-00537 EMC

 
So Oe NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00537-EMC Document 21 Filed 06/01/20 Page 4 of 10

The INS determined that I was not eligible for asylum, and on August 14, 1997, an immigration agent
personally served me with a notice to appear before an immigration judge. However, I never appeared
for my immigration hearings, and an immigration judge ordered me deported in absentia.

On October 21, 1997, I applied for legal permanent resident (“LPR”) status in the United States
using the name Anup Kaushal. The INS granted my LPR application in March 2001, and I applied for
United States citizenship in February 2004. In my Form N-400 Application for Naturalization, I stated
under penalty of perjury that I had never been ordered to be removed, excluded, or deported from the
United States. I knew that statement was false and that I had twice been ordered removed, excluded, or
deported from the United States. I acknowledge and agree that my false statement was material to the
activities or decisions of the U.S. Citizenship and Immigration Services and that the Form N-400 is an
application required by immigration laws or regulations.

I naturalized on November 15, 2004 and received a U.S. passport in December 2004.

3. I agree to give up all rights that I would have if I chose to proceed to trial, including the
rights to a jury trial with the assistance of an attorney; to confront and cross-examine government
witnesses; to remain silent or testify; to move to suppress evidence or raise any other Fourth or Fifth
Amendment claims; to any further discovery from the government; and to pursue any affirmative
defenses and present evidence. I also agree to waive venue, if necessary, for the charges filed in this
case.

4. I agree to give up my right to appeal my conviction, including constitutional challenges
to the statute of conviction. I agree to give up my right to appeal the judgment and all orders of the
Court. I also agree to give up my right to appeal any aspect of my sentence, including any orders
relating to forfeiture and/or restitution, reserving only my right to claim that my sentence violated this
plea agreement, applicable law, or the Constitution. I reserve my right to claim that my counsel was
ineffective. I understand that this waiver includes, but is not limited to, any and all constitutional or
legal challenges to my conviction and guilty plea, including arguments that the statute to which I am
pleading guilty is unconstitutional, and any and all claims that the statement of facts provided herein is

insufficient to support my plea of guilty.

PLEA AGREEMENT 3 v. 05/14/2020
CR 19-00537 EMC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00537-EMC Document 21 Filed 06/01/20 Page 5 of 10

5; I agree not to file any collateral attack on my conviction or sentence, including a petition
under 28 U.S.C. § 2255 or 28 U.S.C. § 2241, except that I reserve my right to claim that my counsel was
ineffective.

6. I agree not to ask the Court to withdraw my guilty plea at any time after it is entered. In
the event I violate any of the terms of the Agreement, I agree that the facts set forth in Paragraph 2 of
this Agreement and, if applicable, the fact that I made a sworn admission to them in a previous court
proceeding, shall be admissible against me in any subsequent proceeding, including at trial. In any
subsequent proceeding conducted after I violate any of the terms of the Agreement, I expressly waive
any and all rights under Fed. R. Crim. P. 11(f) and Fed. R. Evid. 410 with regard to the facts set forth in
Paragraph 2 of the Agreement and, if applicable, the fact that I made a sworn admission to them at a
previous court proceeding.

7. I understand that the Court must consult the United States Sentencing Guidelines and
take them into account when sentencing, together with the factors set forth in 18 U.S.C. § 3553(a). I
also understand that the Court is not bound by the Guidelines calculations below; the Court may
conclude that a higher Guidelines range applies to me, and, if it does, I will not be entitled, nor will I
ask, to withdraw my guilty plea. I further agree that regardless of the sentence that the Court imposes on
me, I will not be entitled, nor will I ask, to withdraw my guilty plea. I agree that the Sentencing
Guidelines offense level should be calculated as set forth below, and that I will not request a downward
departure under the Sentencing Guidelines from that offense level or a downward variance. The parties
have reached no agreement regarding my Criminal History Category.

a. Base Offense Level, U.S.S.G. § 2L2.2(a): 8

b. Specific offense characteristics under U.S.S.G. Ch. 2 +4
The defendant fraudulently obtained a U.S. passport. (U.S.S.G. § 2L2.2(b)(3)(A))

c. Acceptance of Responsibility: -2
If I meet the requirements of U.S.S.G. § 3E1.1, I may be entitled to a
two-level reduction for acceptance of responsibility, provided that I
forthrightly admit my guilt, cooperate with the Court and the Probation
Office in any presentence investigation ordered by the Court, and continue
to manifest an acceptance of responsibility through and including the time

of sentencing.
d. Adjusted Offense Level: 10
PLEA AGREEMENT 4 v. 05/14/2020

CR 19-00537 EMC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00537-EMC Document 21 Filed 06/01/20 Page 6 of 10

8. I agree that regardless of any other provision of this Agreement, the government may and
will provide the Court and the Probation Office with all information relevant to the charged offense and
the sentencing decision, including Victim Impact Statements. I agree that, based on the nature of the
offense, the Court should impose the following special condition of supervised release which is
reasonably related to deterrence and rehabilitation:

Special Condition (Searches)

The defendant shall submit his person, residence, office, vehicle, electronic devices and
their data (including cell phones, computers, and electronic storage media), and any
property under defendant’s control to a search. Such a search shall be conducted by a
United States Probation Officer or any federal, state, or local law enforcement officer at
any time, with or without suspicion. Failure to submit to such a search may be grounds
for revocation; the defendant shall warn any residents that the premises may be subject to
searches.

9; I agree that I will make a good-faith effort to pay any fine, forfeiture, or restitution I am
ordered to pay. I agree to pay the special assessment at the time of sentencing.

10. I agree not to commit or attempt to commit any crimes before sentence is imposed or
before I surrender to serve my sentence. | also agree not to violate the terms of my pretrial release; not
to intentionally provide false information to the Court, the Probation Office, Pretrial Services, or the
government; and not to fail to comply with any of the other promises I have made in this Agreement. I
agree that if I fail to comply with any promises I have made in this Agreement, then the government will
be released from all of its promises in this Agreement, including those set forth in The Government’s
Promises Section below, but I will not be released from my guilty plea.

11. I agree that this Agreement contains all of the promises and agreements between the
government and me, and I will not claim otherwise in the future. No modification of this Agreement
shall be effective unless it is in writing and signed by all parties.

12. I agree that the Agreement binds the U.S. Attorney’s Office for the Northern District of
California only, and does not bind any other federal, state, or local agency.

The Government’s Promises

13, The government agrees to move to dismiss any open charges pending against the

defendant in the captioned Indictment at the time of sentencing.

PLEA AGREEMENT 5 v. 05/14/2020
CR 19-00537 EMC

 
BB WwW N

So Aa NHN NH MN

10
11
1
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00537-EMC Document 21 Filed 06/01/20 Page 7 of 10

14. The government agrees not to file any additional charges against the defendant that could
be filed as a result of the investigation that led to the captioned Indictment.

15. The government agrees to recommend a sentence within the range associated with the
Guidelines calculation set out in paragraph 7 above, unless the defendant violates the terms of the
Agreement above or fails to accept responsibility.

The Defendant’s Affirmations

16. I confirm that I have had adequate time to discuss this case, the evidence, and the
Agreement with my attorney and that my attorney has provided me with all the legal advice that I
requested.

17. I confirm that while I considered signing this Agreement, and at the time I signed it, I
was not under the influence of any alcohol, drug, or medicine that would impair my ability to understand
the Agreement.

18. | confirm that my decision to enter a guilty plea is made knowing the charges that have
been brought against me, any possible defense, and the benefits and possible detriments of proceeding to
trial. I also confirm that my decision to plead guilty is made voluntarily, and no one coerced or

threatened me to enter into this Agreement.

Dated: OS —3O- DOAD Qaes sk \¢ ssr rhc)
ANUP KAUSHAL
Defendant

DAVID L. ANDERSON
United States Attorney

Dated:

 

 

CHRISTOPHER VIEIRA
Special Assistant United States Attorney

19. [have fully explained to my client all the rights that a criminal defendant has and all the
terms of this Agreement. In my opinion, my client understands all the terms of this Agreement and all

the rights my client is giving up by pleading guilty, and, based on the information now known to me, my

PLEA AGREEMENT 6 v. 05/14/2020
CR 19-00537 EMC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00537-EMC Document 21 Filed 06/01/20 Page 8 of 10

client’s decision to plead guilty is knowing and voluntary.

 

Dated: OS- 3% - 2020

ee

 

ROBERT BAKER
Attorney for Defendant

PLEA AGREEMENT 7
CR 19-00537 EMC

v. 05/14/2020

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cr-00537-EMC Document 21 Filed 06/01/20 Page 9 of 10

Interpreter’s Affidavit

I, GURMIT SINGH SAINI, DECLARE:

1. Iam employed as an interpreter and paralegal;

2. My address is 1967 Marcross Dr, San Jose, California 95131;

3. [am competent in written and oral Punjabi language and English. I am competent
in the interpretation of the English language to the Punjabi language, and the
interpretation of the Punjabi language to the English language;

4. On May 30, 2020, I interpreted the foregoing PLEA AGREEMENT from English
to Punjabi to Anup Kaushal. Mr. Kaushal stated that he understood the
interpretation and in my presence signed the PLEA AGREEMENT;

5. Attached is a true and correct copy of my California drivers license;

I declare under penalty of perjury that the foregoing is true and correct and that this

declaration was executed on May 30, 2020, at San Jose, California

 

YO.
kk hy

Gurmit Singh Saini

PLEA AGREEMENT 8
CR 19-00537 EMC

 
Case 3:19-cr-00537-EMC Document 21 Filed 06/01/20 Page

 
